

116 HR 3912 IH: Chronic Kidney Disease Improvement in Research and Treatment Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3912IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Lewis (for himself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to increase awareness, expand preventative
			 services, and improve care for individuals with end-stage renal disease,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Chronic Kidney Disease Improvement in Research and Treatment Act. IIncreasing Awareness, Expanding Preventative Services, and Improving Care Coordination  101.Increasing access to medicare kidney disease education benefit (a)In generalSection 1861(ggg) of the Social Security Act (42 U.S.C. 1395x(ggg)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by inserting or stage V after stage IV; and
 (B)in subparagraph (B), by inserting or of a physician assistant, nurse practitioner, or clinical nurse specialist (as defined in section 1861(aa)(5)) assisting in the treatment of the individual’s kidney condition after kidney condition; and
 (2)in paragraph (2)— (A)by striking subparagraph (B); and
 (B)in subparagraph (A)— (i)by striking (A) after (2);
 (ii)by striking and at the end of clause (i); (iii)by striking the period at the end of clause (ii) and inserting ; and;
 (iv)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and (v)by adding at the end the following:
								
 (C)a renal dialysis facility subject to the requirements of section 1881(b)(1) with personnel who— (i)provide the services described in paragraph (1); and
 (ii)is a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as defined in subsection (aa)(5))..
 (b)Payment to renal dialysis facilitiesSection 1881(b) of the Social Security Act (42 U.S.C. 1395rr(b)) is amended by adding at the end the following new paragraph:
					
 (15)For purposes of paragraph (14), the single payment for renal dialysis services under such paragraph shall not take into account the amount of payment for kidney disease education services (as defined in section 1861(ggg)). Instead, payment for such services shall be made to the renal dialysis facility on an assignment-related basis under section 1848..
 (c)Effective dateThe amendments made by this section apply to kidney disease education services furnished on or after January 1, 2020.
				102.Understanding current utilization of palliative care services
				(a)Study
 (1)In generalThe Comptroller General of the United States (in this section referred to as the Comptroller General) shall conduct a study on the utilization of palliative care in treating individuals with advanced kidney disease, from stage 4 through stage 5, including individuals with kidney failure on dialysis through any progression of the disease. Such study shall include an analysis of—
 (A)how palliative care can be utilized to improve the quality of life of those with kidney disease and facilitate care tailored to their individual goals and values;
 (B)the successful use of palliative care in the care of patients with other chronic diseases and serious illnesses;
 (C)the utilization of palliative care at any point in an illness, including when used at the same time as curative treatment; and
 (D)other areas determined appropriate by the Comptroller General. (2)Definition of palliative careIn this section, the term palliative care means patient and family centered care that optimizes quality of life by anticipating, preventing, and treating suffering. Such term includes care that is furnished throughout the continuum of the illness that addresses physical, intellectual, emotional, social, and spiritual needs and that facilitates patient autonomy, access to information and choice.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Congress a report on the study conducted under subsection (a), together with such recommendations as the Comptroller General determines to be appropriate.
				103.Improving access in underserved areas
 (a)Definition of primary care servicesSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by inserting and includes renal dialysis services before the period at the end.
 (b)National health service corps scholarship programSection 338A(a)(2) of the Public Health Service Act (42 U.S.C. 254l(a)(2)) is amended by inserting , including nephrology health professionals before the period at the end. (c)National health service corps loan repayment programSection 338B(a)(2) of the Public Health Service Act (42 U.S.C. 254l–1(a)(2)) is amended by inserting , including nephrology health professionals before the period at the end.
				104.Improving care coordination for dialysis patients
 (a)Hospitals required To provide informationSection 1881 of the Social Security Act (42 U.S.C. 1395rr) is amended by adding at the end the following new subsection:
					
						(i)Hospitals required To provide information
 (1)In generalThe Secretary shall establish a process under which a hospital or a critical access hospital shall provide a renal dialysis facility with health and treatment information with respect to an individual who is discharged from the hospital or critical access hospital and who subsequently receives treatment at facility.
 (2)ElementsUnder the process established under paragraph (1)— (A)the request for the health information may be initiated by the individual prior to discharge or upon request by the renal dialysis facility after the patient is discharged; and
 (B)the information must be provided to the facility within 7 days of the request being made.. IIIncentivizing Innovation for Truly Innovative New Drugs, Biologicals, Devices, and Other Technologies. 201.Maintain an economically stable dialysis infrastructure (a)In generalSection 1881(b)(14) of the Social Security Act (42 U.S.C. 1395rr(b)(14)) is amended—
 (1)in subparagraph (D), in the matter preceding clause (i), by striking Such system and inserting Subject to subparagraph (J), such system; and (2)by adding at the end the following new subparagraph:
						
 (J)For payment for renal dialysis services furnished on or after January 1, 2020, under the system under this paragraph—
 (i)the payment adjustment described in clause (i) of subparagraph (D)— (I)shall not take into account comorbidities; and
 (II)shall only take into account age for purposes of distinguishing between individuals who are under 18 years of age and those who are 18 years of age and older but shall not include any other adjustment for age;
 (ii)the Secretary shall reassess any adjustments related to patient weight under such clause; (iii)the payment adjustment described in clause (ii) of such subparagraph shall not be included;
 (iv)the standardization factor described in the final rule published in the Federal Register on November 8, 2012 (77 Fed. Reg. 67470), shall be established using the most currently available data (and not historical data) and adjusted on an annual basis, based on such available data, to account for any change in utilization of drugs and any modification in adjustors applied under this paragraph; and
 (v)take into account reasonable costs for determining the payment rate consistent with paragraph (2)(B)..
 (b)Inclusion of network fee as an allowable costSection 1881(b)(14) of the Social Security Act (42 U.S.C. 1395rr(b)(14)), as amended by subsection (a), is amended by adding at the end the following new subparagraph:
					
 (K)Not later than January 1, 2020, the Secretary shall amend the ESRD facility cost report to include the per treatment network fee (as described in paragraph (7)) as an allowable cost or offset to revenue..
				(c)Affirmation of availability of bad debt reimbursement for non-Composite rate services
 (1)Repeal of MIPPA bad debt rule of contructionSection 153(b)(4) of the Medicare Improvements for Patients and Providers Act (42 U.S.C. 1395rr note) is repealed.
 (2)Bad debt paymentsSection 1881(b)(14) of the Social Security Act (42 U.S.C. 1395rr(b)), as amended by subsections (a) and (b), is further amended by adding at the end the following new subparagraphs:
						
 (L)Notwithstanding any other provision of this title, the Secretary shall provide payments for any unrecovered amount for any bad debt attributable to deductible and coinsurance for any item or service reimbursed under the system under this paragraph or bad debt described in section 153(b)(4) of the Medicare Improvements for Patients and Providers Act of 2008. Such payments for any unrecovered amount shall be made in addition to payments made under such system and such drug designation process.
 (M)The additional payments made under subparagraph (L)— (i)shall not be considered an adjustment under subparagraph (D); and
 (ii)shall not be implemented in a budget neutral manner.. (3)Effective dateParagraph (1) and the amendments made by paragraph (2) shall apply to payments beginning on January 1, 2020.
 (d)Productivity adjustmentSection 1886(b)(3)(B)(xi) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(xi)) is amended— (1)in subclause (I), by striking For 2012 and inserting Subject to subclause (IV), for 2012; and
 (2)by adding at the end, the following new subclause:  (IV)For 2020 through 2024, the productivity adjustment described in subclause (II) shall be zero for a payment system for any year in which the Medicare Payment Advisory Commission established under section 1805 estimates that payments provided under such payment system, on an aggregate national basis, exceed costs, on an aggregate national basis, by 3.0 percent or less..
 (e)Payment for new and innovative drugs and biologicals that are renal dialysis servicesSection 1881(b)(14) of the Social Security Act (42 U.S.C. 1395ww(b)(14)), as amended by subsections (a), (b), and (c), is further amended by adding the following new subparagraph:
					
						(N)Payment for new and innovative drugs, biologicals, and devices that are renal dialysis services
 (i)In generalFor drugs or biologicals determined to be within a functional category, the Secretary, in consultation with stakeholders, shall ensure that the single payment amount is adequate to cover the cost of new innovative drugs or biologicals and increase the single payment amount if it is not. The Secretary shall use the cost and utilization data collected during the two-year transitional period, as set forth in the final regulation entitled Medicare Program; End-Stage Renal Disease Prospective Payment System, Payment for Renal Dialysis Services Furnished to Individuals With Acute Kidney Injury, End-Stage Renal Disease Quality Incentive Program, Durable Medical Equipment, Prosthetics, Orthotics and Supplies (DMEPOS) Competitive Bidding Program (CBP) and Fee Schedule Amounts, and Technical Amendments To Correct Existing Regulations Related to the CBP for Certain DMEPOS published on November 14, 2018 (83 Fed. Reg. 56922 et seq.).
 (ii)Money to follow the patientThe Secretary through notice and comment rulemaking shall implement a policy for any drug or biological that is not provided to the average patient that results in the amount by which the single payment amount is increased pursuant to this clause shall be paid only when a provider or renal dialysis facility has demonstrated that it has administered the drug or biological to a patient..
 (f)New devices and other technologiesAs part of the promulgation of the annual rule for the Medicare end-stage renal disease prospective payment system under section 1881(b)(14) of the Social Security Act (42 U.S.C. 1395rr(b)(14)) for calendar year 2021 and in consultation with stakeholders, the Secretary of Health and Human Services shall establish a process for identifying and determining appropriate payment amounts for incorporating new devices and technologies into the bundled payment under such system.
				IIIImproving the Accuracy and Transparency of End-Stage Renal Disease Quality Programs
			301.Improve patient decision making and transparency by consolidating and modernizing quality programs
 (a)MeasuresSection 1881(h)(2) of the Social Security Act (42 U.S.C. 1395rr(h)(2)) is amended— (1)by striking subparagraph (A) and inserting the following:
						
 (A)In generalThe measures specified under this paragraph with respect to the year involved shall be selected in consultation with stakeholders to promote improvement in beneficiary outcomes and shared decision-making with beneficiaries and their caregivers. When selecting measures specified under this paragraph, the Secretary shall take into account clinical gaps in care, underutilization that may lead to beneficiary harm, patient safety, and outcomes..
 (2)by adding at the end the following new subparagraphs:  (F)Weighting limitationNo single measure specified by the Secretary or individual measure within a composite measure so specified may be weighted less than 10 percent of the total performance score.
 (G)Statistically valid and reliableIn specifying measures under subparagraph (A), the Secretary shall only specify measures that have been shown to be statistically valid and reliable through testing..
 (b)EndorsementSection 1881(h)(2)(B) of the Social Security Act (42 U.S.C. 1395rr(h)(2)(B)) is amended— (1)in clause (ii), by adding at the end the following new sentence: The exception under the preceding sentence shall not apply to a measure that the entity with a contract under section 1890(a) (or a similar entity) considered but failed to endorse.; and
 (2)by adding at the end the following new clause:  (iii)Composite measuresClauses (i) and (ii) shall apply to composite measures in the same manner as such clauses apply to individual measures..
 (c)Requirements for dialysis facility compare star rating programSection 1881(h)(6) of the Social Security Act (42 U.S.C. 1395rr(h)(6)) is amended by adding at the end the following new subparagraph:
					
 (E)Requirements for any dialysis facility compare star rating programTo the extent that the Secretary maintains a dialysis facility compare star rating program, under such a program the Secretary shall—
 (i)assign stars using the same methodology and total performance score results from the quality incentive program under this subsection;
 (ii)determine the stars using the same methodology used under such quality incentive program; and (iii)not use a forced bell curve when determining the stars or rebaselining the stars..
				(d)Incentive payments
 (1)In generalSection 1881(h)(1) of the Social Security Act (42 U.S.C. 1395rr(h)(1)) is amended by adding at the end the following new subparagraph:
						
							(D)Incentive payments
 (i)In generalIn the case of a provider of services or a renal dialysis facility that the Secretary determines exceeds the attainment performance standards under paragraph (4) with respect to a year, the Secretary may make a bonus payment to the provider or facility (pursuant to a process established by the Secretary).
 (ii)FundingThe total amount of bonus payments under clause (i) in a year shall be equal to the total amount of reduced payments in a year under subparagraph (A).
 (iii)No effect in subsequent yearsThe provisions of subparagraph (C) shall apply to a bonus payment under this subparagraph in the same manner subparagraph (C) applies to a reduction under such subparagraph..
 (2)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2020.
					IVEmpowering Patients
			401.Medigap coverage for beneficiaries with end-stage renal disease
				(a)Guaranteed availability of Medigap policies to all ESRD medicare beneficiaries
 (1)In generalSection 1882(s) of the Social Security Act (42 U.S.C. 1395ss(s)) is amended— (A)in paragraph (2)—
 (i)in subparagraph (A), by striking is 65 and all that follows through the period at the end and inserting the following:  is—(i)65 years of age or older and is enrolled for benefits under part B; or (ii)is entitled to benefits under 226A(b) and is enrolled for benefits under part B.; and
 (ii)in subparagraph (D), in the matter preceding clause (i), by inserting (or is entitled to benefits under 226A(b)) after is 65 years of age or older; and (B)in paragraph (3)(B)—
 (i)in clause (ii), by inserting (or is entitled to benefits under 226A(b)) after is 65 years of age or older; and (ii)in clause (vi), by inserting (or under 226A(b)) after at age 65.
 (2)Effective dateThe amendments made by paragraph (1) shall apply to Medicare supplemental policies effective on or after January 1, 2021.
					(b)Additional enrollment period for certain individuals
					(1)One-time enrollment period
 (A)In generalIn the case of an individual described in paragraph (2), the Secretary of Health and Human Services shall establish a one-time enrollment period during which such an individual may enroll in any Medicare supplemental policy under section 1882 of the Social Security Act (42 U.S.C. 1395ss) of the individual’s choosing.
 (B)Enrollment periodThe enrollment period established under subparagraph (A) shall begin on January 1, 2021, and shall end June 30, 2021.
 (2)Individual describedAn individual described in this paragraph is an individual who— (A)is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act under section 226A(b) of such Act (42 U.S.C. 426–1(b));
 (B)is enrolled for benefits under part B of such title XVIII; and (C)would not, but for the provisions of, and amendments made by, subsection (a) be eligible for the guaranteed issue of a Medicare supplemental policy under paragraph (2) or (3) of section 1882(s) of such Act (42 U.S.C. 1395ss(s)).
						402.Allowing individuals with kidney failure to retain access to private insurance
 (a)In generalSection 1862(b)(1)(C) of the Social Security Act (42 U.S.C. 1395y(b)(1)(C)) is amended— (1)in the last sentence, by inserting and before January 1, 2020 after prior to such date; and
 (2)by adding at the end the following new sentence: Effective for items and services furnished on or after January 1, 2020 (with respect to periods beginning on or after the date that is 42 months prior to such date), clauses (i) and (ii) shall be applied by substituting 42-month for 12-month each place it appears..
 (b)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act. For purposes of determining an individual’s status under section 1862(b)(1)(C) of the Social Security Act (42 U.S.C. 1395y(b)(1)(C)), as amended by subsection (a), an individual who is within the coordinating period as of the date of enactment of this Act shall have that period extended to the full 42 months described in the last sentence of such section, as added by the amendment made by subsection (a)(2).
				